Case 1:18-cv-01262-LMB-TCB Document 113 Filed 12/05/19 Page 1 of 4 PageID# 1404



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


                                          )
 SECURITIES AND EXCHANGE                  )
 COMMISSION,                              )
                                          )
                       Plaintiff,         )
                                          )
 v.                                       )      Civil No. 1:18-cv-01262 (LMB/TCB)
                                          )
 TODD ELLIOTT HITT, et al.                )
                                          )
                       Defendants.        )
                                          )




                                          )
 UNITED STATES OF AMERICA,                )
                                          )
 v.                                       )      Crim No. 1:19-cr-43 (LMB)
                                          )
 TODD ELLIOTT HIT                         )
                                          )
                       Defendants.        )
                                          )


                       JOINT MOTION FOR STATUS CONFERENCE

        The United States of America, the Securities and Exchange Commission and Bruce H.

 Matson (the “Receiver”) of the estates of Kiddar Herndon Station, LLC, Kiddar Capital LLC,

 Kiddar Group Holdings, Inc., Kiddar Homebuilding Fund I LLC, Melbourne Retreat LLC,

 Kiddar Mass Ave LLC, Kiddar Ridgeview LLC, ESA Emerson LLC, ESA Highwood LLC, and

 Kiddar AQ LLC also known as Kiddar Aquicore LLC, by counsel, hereby jointly move this

 Court for a status conference.
Case 1:18-cv-01262-LMB-TCB Document 113 Filed 12/05/19 Page 2 of 4 PageID# 1405



        We wish to bring to the attention of the Court that last week, Bankruptcy Judge

 Huennekens removed the Receiver from his role as liquidation trustee in the matter styled as In

 re LandAmerica Financial Group, Inc., et al. (E.D. Va. Case No. 08-35994). The parties refer

 the Court to the proceedings in that matter for further information.

        In light of the Receiver’s removal in that matter, the parties seek the Court’s guidance on

 how the instant matter should proceed.


 Dated: December 5, 2019                       UNITED STATES OF AMERICA

                                                       /s/
                                               Laura Michelle Grimes (VSB No. 75998)
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               101 W. Main St., Suite 8000
                                               Norfolk, VA 23510
                                               Telephone: (757) 441-6331
                                               Facsimile: (757) 441-6689
                                               laura.grimes@usdoj.gov


                                               SECURITIES AND EXCHANGE COMMISSION

                                                       /s/
                                               Nicholas C. Margida (VSB No. 73176)
                                               Patrick R. Costello (Fla. Bar No. 75034), pro hac vice
                                               Securities and Exchange Commission
                                               100 F Street NE
                                               Washington, DC 20549
                                               Telephone: (202) 551-3982
                                               Facsimile: (202) 772-9282
                                               margidan@sec.gov
                                               costellop@sec.gov




                                                  2
Case 1:18-cv-01262-LMB-TCB Document 113 Filed 12/05/19 Page 3 of 4 PageID# 1406




                                           BRUCE H. MATSON, RECEIVER

                                                  /s/
                                           Christopher L. Perkins (VSB No. 41783)
                                           Eckert Seamans Cherin & Mellott, LLC
                                           919 East Main St., Suite 1300
                                           Richmond, VA 23219
                                           Telephone: (804) 788-9636
                                           Facsimile: (804) 698-2950
                                           cperkins@eckertseamans.com



                               CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of December 2019, a true and correct copy of the
 foregoing Joint Motion was filed with the Clerk through the Court’s CM/ECF system and served
 on all persons receiving electronic notice in this case, including the following:


                                    Laura Michelle Grimes
                                    Assistant United States Attorney
                                    United States Attorney’s Office
                                    101 W. Main St., Suite 8000
                                    Norfolk, VA 23510
                                           Counsel for the United States of America

                                    Nicholas C. Margida
                                    Charles J. Felker
                                    Patrick R. Costello
                                    U.S. Securities & Exchange Commission
                                    100 F Street NE
                                    Washington, D.C. 20549
                                            Counsel for the SEC

                                    Christopher L. Perkins
                                    Eckert Seamans Cherin & Mellott, LLC
                                    919 East Main St., Suite 1300
                                    Richmond, VA 23219
                                           Counsel for the Receiver




                                              3
Case 1:18-cv-01262-LMB-TCB Document 113 Filed 12/05/19 Page 4 of 4 PageID# 1407




                              David H. Dickieson
                              Danny Onorato
                              Hilary LoCicero
                              Schertler & Onorato LLP
                              1101 Pennsylvania Avenue NW
                              Washington, D.C. 20004
                                     Counsel for the Defendants and the Receivership
                                     Defendants

                              Michael J. Lichtenstein
                              Shulman Rogers
                              12505 Park Potomac Avenue
                              Potomac, MD 20854
                                    Counsel for Eagle Bank

                              Jeff J. Marwil
                              Proskauer Rose LLP
                              70 West Madison, Suite 3800
                              Chicago, IL 60602
                                      Counsel for Matthew Bullock

                              Barry Boss
                              Cozen O’Connor
                              1200 19th Street NW
                              Washington, DC 20036
                                     Counsel for the Hitt Family

                              James M. Sack
                              The Sack Law Firm, P.C.
                              8270 Greensboro Drive, Suite 810
                              McLean, VA 22102
                                    Counsel for Herndon Station, LLC and Various
                                    Investors/Creditors



                                            /s/
                                     Christopher L. Perkins (VSB No. 41783)
                                     Eckert Seamans Cherin & Mellott, LLC
                                     919 East Main St., Suite 1300
                                     Richmond, VA 23219
                                     Telephone: (804) 788-9636
                                     Facsimile: (804) 698-2950
                                     cperkins@eckertseamans.com




                                        4
